         Case 1:00-cr-00100-PAE Document 128 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         00-CR-100 (PAE)
                        -v-
                                                                              ORDER
 OLEG BRONSTEIN, et al

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from attorney Joseph Paukman, which is incomplete, does

not have a clear purpose, and does not seek relief from the Court (Dkt. No. 127). As reflected in

the Court’s most recent order, this case remains closed, and there is no cause for judicial action.


       SO ORDERED.


                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 19, 2021
       New York, New York
